[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________
                                                                    FILED
                               No. 08-14321               U.S. COURT OF APPEALS
                           Non-Argument Calendar            ELEVENTH CIRCUIT
                                                                APRIL 30, 2009
                         ________________________
                                                             THOMAS K. KAHN
                                                                   CLERK
                    D. C. Docket No. 04-00010-CR-BAE-6

UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                    versus

JERMAINE MCKEEVER,

                                                          Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (April 30, 2009)

Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Jermaine McKeever, a federal prisoner proceeding pro se, appeals from the

district court’s denial of his motion for a reduced sentence under 18 U.S.C. §

3582(c)(2) based on Amendments 706 and 711 to the Sentencing Guidelines. On
appeal, McKeever argues that the district court abused its discretion by basing its

decision on the same reasons it used at sentencing, by failing to consider other

relevant factors, and by failing to consider the crack-cocaine disparity under

Kimbrough v. United States, 128 S. Ct. 558 (2007). After careful review, we affirm.

      We review a district court’s decision whether to reduce a sentence under

§ 3582(c)(2) for abuse of discretion and its conclusions regarding the scope of its

legal authority de novo. United States v. James, 548 F.3d 983, 984 & n.1 (11th

Cir. 2008); United States v. Vautier, 144 F.3d 756, 759 n.3 (11th Cir. 1998).

      A district court may modify a term of imprisonment in the case of a defendant

who was sentenced to a term of imprisonment based on a guideline range that has

been lowered subsequently by the Sentencing Commission. 18 U.S.C. § 3582(c)(2).

The district court must make two determinations before deciding whether to reduce

a sentence under § 3582(c)(2): (1) it “must substitute the amended guideline range

for the originally applied guideline range and determine what sentence it would have

imposed”; and (2) it “must consider the factors listed in [18 U.S.C.] § 3553(a) and

determine whether or not to reduce the defendant’s original sentence.” Vautier, 144
F.3d at 760.

      Here, the district court did not abuse its discretion by denying McKeever’s

§ 3582(c)(2) motion because the court properly followed the two-step process

                                         2
outlined in Vautier, 144 F.3d at 760-63. First, the district court correctly calculated

the amended guideline range of 87 to 108 months, given an amended offense level

of 27 and a criminal history category of III. See U.S.S.G., Sentencing Table. Next,

as the record shows, the district court considered the relevant sentencing factors --

including McKeever’s personal history and characteristics and the need to avoid

unwarranted sentencing disparities -- in finding that a reduction was not warranted.

In light of this record, the district court did not abuse its discretion in denying

McKeever’s § 3582(c)(2) motion, and contrary to McKeever’s assertions, “[t]he

district court [was] not required to articulate specifically the applicability, if any, of

each factor.” Vautier, 144 F.3d at 762.

      Moreover, under our controlling case law, the district court did not err in

concluding that it lacked authority to apply Kimbrough to his § 3582(c)(2)

proceedings. See United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009)

(holding that Kimbrough does not apply to § 3582(c)(2) proceedings), petition for

cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664). Therefore, we affirm.

      AFFIRMED.1




      1
          Accordingly, McKeever’s motion to appoint counsel for oral argument is DENIED as
MOOT.

                                             3